Title: From George Washington to Norman MacLeod, 10 July 1795
From: Washington, George
To: MacLeod, Norman


          
            Sir,
            Philadelphia 10th July 1795
          
          Your letter of the 9th of March, and the works which accompanied it, I have had the pleasure to rec⟨eive⟩—but not that of seeing Mr Wilson; wh⟨o⟩ either from his own engagements, or knowledge he obtained of mine, must have been prevented from calling. For the books I thank you.
          You much over rate any civilities which chance may have enabled me to shew you in the course of the War between Great Britain and this country. The view which you are taking of the latter, is flattering to it. I hope it will deceive none who may turn their attentions hitherward. I have the honor to be Sir Yr obedt Servt
          
            Go: Washing⟨ton⟩
          
        